DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/24/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (JP 2013-164990).
Note: citations refer to the machine translation filed by Applicant on 5/26/2020.
Regarding claim 1:
Yoneda discloses an electrode that can form a wiring board comprising a substrate and a conductive part [abstract; 0001; 0043]. The substrate comprises an insulating resin [0034]. The conductive part comprises metal particles that undergo heating and pressure to provide deformed particles (i.e., sintered) [0030; 0040; 0054; Fig. 3]. The pressure is applied with a pressurizing body, e.g., a roller that provides a low arithmetic mean roughness (Ra) of 40 nm or less [0039].
Yoneda is silent with regard to the arithmetic mean roughness (Sa).
The reference, however, discloses the desirability of low roughness and further provides means (e.g., a roller) for providing such roughness across the area of the conductive part. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 
Regarding claim 2:
Yoneda discloses the use of copper particles having an average size of 0.1-15 μm (100-15,000) [0030]. Smaller particles provide better contact between themselves, which improves conductivity [0030]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the size of the particles, including over values within the presently claimed range, to provide improved conductivity.
Regarding claim 4:
Yoneda is silent with regard to the use of palladium. Therefore, it is clear the reference implicitly discloses it materials do not contain palladium.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (JP 2013-164990) in view of Buchwalter et al. (US 5,133,840).
Regarding claim 3:
Yoneda discloses an electrode that can form a wiring board as previously explained. The reference teaches polyimide is a suitable base material [0034].
Yoneda is silent with regard to the ring opening rate of such a material.
Buchwalter discloses surface modification of polyimide materials by a chemical process that provides a variety of functional groups on the surface (col 1 ln 5+). Such modification includes surface hydrolysis that opens imide rings (col 5 ln 14+). This improves adhesion to metals (col 3 ln 64+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the level of ring opening, including over values presently claimed, to .


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (JP 2013-164990) in view of Hashizume et al. (WO 2016/104420).
Note: US 2017/0347464 is used as an English equivalent of WO ‘420. Citations refer to US ‘464.
Regarding claim 5:
Yoneda discloses an electrode that can form a wiring board as previously explained. The conductive part is applied in a pattern [0037].
Yoneda is silent with regard to plating the conductive part.
Such feature was known in the art. For example, Hashizume discloses a substrate for a printed wiring board [0001]. The substrate comprises a base film and a conductive layer [0008]. The conductive layer is formed from conductive ink comprising metal particles [0064-0065]. Subsequently the conductive layer is electrolessly plated to fill in gaps in the metal, which inhibits peeling [0067; 0095-0097].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further plate the conductive part of Yoneda to inhibit peeling.


Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.

Previous rejections under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) over Sugiura (WO 2017/057301) have been withdrawn because Applicant has successfully invoked the exceptions under 35 USC 102(b)(1)(A) and 35 USC 102(b)(2)(C).
Applicant perfected the claim for foreign priority to Japanese patent application number 2017-247549, which was filed less than one year from the publication of Sugiura, by filing a certified English translation of the document. The translation indicates Applicant possessed the claimed invention at the 
Applicant also provided a clear statement of common ownership of the subject matter in Sugiura and the claimed invention, not later than the effective filing date of the claimed invention (see pages 4-5 of Remarks). Therefore, Sugiura is not applicable as prior art under 35 USC 102(a)(2) because of the exception under 35 USC 102(b)(2)(C).

Applicant argues the claim limitation of “sintering” distinguishes the claimed invention from Yoneda’s teaching because the term “refers to a specific thermal process of converting loose fine particles into a solid coherent mass by heat and/or pressure without fully melting the particles to the point of melting” whereas Yoneda fails to teach “converting the metal particles into a solid coherent mass by sintering” (p6). Applicant further states “A cured resin [of Yoneda] that contains metal particles is structurally different from a sintered body made by sintering.” (p6).
The examiner has considered Applicant’s arguments, but respectfully disagrees that the claim language distinguishes the claimed invention from the prior art. As depicted in Figure 3, Yoneda teaches its process provides metal particles 3 that are deformed and partially melted leaving a solid coherent mass 3a:

    PNG
    media_image1.png
    447
    714
    media_image1.png
    Greyscale


Applicant may be arguing that Yoneda’s particles are not “loose” per the provided definition because of its use of binder resins, but the examiner submits such a limitation does not appear to be required of the term “sintering” as indicated by the present specification and the prior. Yoneda teaches the use of thermoplastic resin and thermosetting resin as a binder for its particles [0010]. Such resins include acrylic resins [0021]. Additionally, small amounts of binder can be used: Yoneda teaches the use of 50-90% by volume and 65-99% by mass, preferably 75-97% by mass, of the metal particles (i.e., the resin and other components make up 3-25% by mass) [0031]. The present invention remains open to the use of polymer resins, including polyacrylic acid (specification at [0064-0065]; PGPub at [0080-0081]). These polymer resins make up 1-60 parts by mass relative to 100 parts by mass of the metal particles (i.e., about 1-37.5% relative to the sum of the polymer and the metal particles (0.375=60/(60+100)). Therefore, the present application indicates a sintering process remains open to the small amounts of resin used by Yoneda. 
As further evidence, see the disclosure of Matsuba (US 2004/0004209), which discloses “a low-temperature sintering conductive paste” (abstract) that comprises a “varnish-like resin composition [which] comprises a resin component acting as an organic binder, [etc.]” [0022], including a heat-curable thermosetting resin [0024]. Therefore, an artisan would consider a layer made using binder resins to be within the scope of a “sintered body layer” as claimed and so the presence of a binder is not a distinguishing feature between the claimed invention and Yoneda’s teachings.
In conclusion, while Applicant may intend for the claimed sintering process to refer to a narrow process provides a narrow article that excludes Yoneda’s teachings, the examiner respectfully submits that the claim language does not so narrowly define the invention, but rather broadly encompasses Yoneda’s final product. Therefore, the examiner maintains the rejections of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787